Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks found at instant specification [0076 and [0077].
The disclosure is objected to because of the following informalities:
[00114] has a “Error! Reference source not found” which seems to be a reference manager software error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 13-17, 19-24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chia (US 20150289937 A1; 10/15/2015).
Regarding claim 1, Chia teaches a surgical feedback control system (Fig. 1), comprising:
a feedback analyzer configured to receive a reflected signal from a target in response to electromagnetic radiation directed at a target (Fig. 1; [0014]; [0056]; [0058]-[0060]);
a controller in operative communication with the feedback analyzer, the controller configured to generate a control signal to a surgical system to perform a predetermined operation based upon the received reflected signal (Fig. 1; [0014]; [0056]; [0058]-[0060]).
Regarding claim 2, Chia teaches the feedback analyzer includes, or is coupled to, a spectrometer configured to collect spectroscopic data based on the received reflected signal ([0014]); and
the controller is configured to generate the control signal to the surgical system to perform the predetermined operation based on the spectroscopic data ([0014]; [0056]; [0058]-[0060]).
Regarding claim 3, Chia teaches an optical fiber coupled to a radiation source, the optical fiber configured to transmit the electromagnetic radiation generated by the radiation source (Fig. 1; [0031]).
Regarding claim 4, Chia teaches an optical fiber coupled to the feedback analyzer, the optical fiber configured to transmit the reflected signal to the feedback analyzer (Fig. 1; [0031]; [0057]-[0058]).
Regarding claim 5, Chia teaches a camera configured to generate an image of the reflected signal for the feedback analyzer (Fig. 1; imager 174 within stone analyzer 170).
Regarding claim 6, Chia teaches wherein the controller is configured to determine a composition of the target based upon the received reflected signal ([0014]; [0056]; [0058]-[0060]).
Regarding claim 7, Chia teaches wherein the target includes a calculi target ([0014]; [0056]), and wherein the controller is configured to, based upon the received reflected signal:
determine a first composition of a first portion of the calculi target; and
determine a second composition of a different second portion of the calculi target, the second composition being different from the first composition ([0014]; [0059] “the composition of the stone”; the reference is teaching that spectroscopy is used to determine the composition of the stone and also used to identify the type of stone; it follows then that a scan to different portions of the stone with comprising different materials will give different readings; i.e. “composition of the stone” does not mean that the stone’s material is homogenous).
Regarding claim 8, Chia teaches wherein the surgical system is a surgical laser system (Fig. 1), and the controller is configured to generate a control signal to the surgical laser system to:
program a first laser setting or suggest a user to program the first laser setting to target the first portion of the calculi target; and
program a second laser setting or suggest the user to program the second laser setting to target the second portion of the calculi target, the second laser setting being different from the first laser setting (Fig. 1; [0056]; [0059]; the reference is teaching that spectroscopy is used to determine the composition of the stone and also used to identify the type of stone; it follows then that a scan to different portions of the stone with comprising different materials will give different readings; i.e. “composition of the stone” does not mean that the stone’s material is homogenous; the resulting tuned laser energy would then be specific for whatever the analysis currently reads).
Regarding claim 10, Chia teaches wherein the surgical system is a surgical laser system (Fig. 1), and
wherein the controller is configured to generate a control signal to the surgical laser system to adjust a laser setting or suggest a user to adjust a laser setting based upon the received reflected signal (Fig. 1; Fig. 8; [0014]; [0056]).
Regarding claim 13, Chia teaches a method of feedback control of a surgical system (Fig. 1), the method comprising:
directing electromagnetic radiation at a target ([0059]);
receiving a reflected signal from the target in response to the electromagnetic radiation at the target ([0014]; [0056]; [0058]-[0060]); and
generating a control signal to the surgical system to perform a predetermined operation based upon the received reflected signal ([0014]; [0056]; [0058]-[0060]).
Claim 20 is rejected under substantially the same basis as claim 13 above.
Regarding claim 14, Chia teaches collecting spectroscopic data using a spectrometer based upon the received reflected signal ([0014]); and
generating the control signal to the surgical system to perform the predetermined operation based upon the spectroscopic data ([0014]; [0056]; [0058]-[0060]).
Claim 21 is rejected under substantially the same basis as claim 14 above.
Regarding claim 15, Chia teaches wherein the predetermined operation comprises determining a composition of the target ([0014]; [0059] “the composition of the stone”).
Claim 22 is rejected under substantially the same basis as claim 15 above.
Regarding claim 16, Chia teaches wherein the target includes a calculi target ([0014]; [0056]), and wherein determining the composition of the target comprises:
determining a first composition of a first portion of a calculi target; and
determining a second composition of a different second portion of the calculi target, the second composition being different from the first composition ([0014]; [0059] “the composition of the stone”; the reference is teaching that spectroscopy is used to determine the composition of the stone and also used to identify the type of stone; it follows then that a scan to different portions of the stone with comprising different materials will give different readings; i.e. “composition of the stone” does not mean that the stone’s material is homogenous).
Claim 23 is rejected under substantially the same basis as claim 16 above.
Regarding claim 17, Chia teaches wherein the predetermined operation further comprises:
programming a first laser setting or suggesting a user to program the first laser setting to target the first portion of the calculi target; and
programming a second laser setting or suggesting the user to program the second laser setting to target the second portion of the calculi target, the second laser setting being different from the first laser setting (Fig. 1; [0056]; [0059]; the reference is teaching that spectroscopy is used to determine the composition of the stone and also used to identify the type of stone; it follows then that a scan to different portions of the stone with comprising different materials will give different readings; i.e. “composition of the stone” does not mean that the stone’s material is homogenous; the resulting tuned laser energy would then be specific for whatever the analysis currently reads).
Claim 24 is rejected under substantially the same basis as claim 17 above.
Regarding claim 19, Chia teaches wherein the predetermined operation comprises adjusting a laser setting or suggesting a user to adjust a laser setting based upon the received reflected signal (Fig. 1; Fig. 8; [0014]; [0056]).
Claim 26 is rejected under substantially the same basis as claim 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chia as applied to claims 6, 13, 20 above, in view of Nair (US 20140180273 A1; 6/26/2014).
Regarding claim 9, Chia does not teach wherein the controller is further configured to:
communicate with a cloud computing device to access a cloud service therein including a machine learning based target recognition engine; and
determine the composition of the target using the cloud service.
Note that Chia teaches using a mapping or look-up table stored in memory but also suggests that this could be in another location that is accessible by the controller ([0056]). However, Nair teaches in the same field of endeavor (Fig. 1; [0003]) communicate with device including a machine learning based target recognition engine; and determine the composition of the target using the device ([0080]; [0093]-[0094]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chia to include these features as taught by Nair because this enables characterization of the material for treatment (Fig. 10-11; [0093]).
The combination of Chia and Nair does not explicitly teach cloud computing device and cloud service. However, the use of a database of Nair ([0093]) and Chia’s suggestion that memory can be in another location (Chia [0056]) means it would be obvious for a person of ordinary skill in the art to utilize cloud computing device and cloud service to implement the features since this would amount to an obvious rearrangement of parts in placing the memory/database online in the cloud; MPEP 2144.04.
Regarding claim 18, Chia does not teach establishing a communication with a cloud computing device and accessing a cloud service therein including a machine learning based target recognition engine; and
determining a composition of the target using the cloud service.
Note that Chia teaches using a mapping or look-up table stored in memory but also suggests that this could be in another location that is accessible by the controller ([0056]). However, Nair teaches in the same field of endeavor (Fig. 1; [0003]) communicate with device including a machine learning based target recognition engine; and determine the composition of the target using the device ([0080]; [0093]-[0094]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chia to include these features as taught by Nair because this enables characterization of the material for treatment (Fig. 10-11; [0093]).
The combination of Chia and Nair does not explicitly teach cloud computing device and cloud service. However, the use of a database of Nair ([0093]) and Chia’s suggestion that memory can be in another location (Chia [0056]) means it would be obvious for a person of ordinary skill in the art to utilize cloud computing device and cloud service to implement the features since this would amount to an obvious rearrangement of parts in placing the memory/database online in the cloud; MPEP 2144.04.
Claim 25 is rejected under substantially the same basis as claim 18 above.
 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chia as applied to claim 1 above, in view of Brinkmann (US 20200253665 A1; Effectively Filed 6/10/2015).
Regarding claim 11, Chia does not teach wherein the electromagnetic radiation includes one or more wavelengths between 10 nm to 400 nm. However, Brinkmann teaches in the same field of endeavor (Fig. 2; [0002]) wherein the electromagnetic radiation includes one or more wavelengths between 10 nm to 400 nm ([0025]; [0106]-[0107]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chia to include these wavelengths as taught by Brinkmann because these are suitable wavelengths to use for analysis of tissue/stone (Fig. 2; [0002]).
Regarding claim 12, Chia does not teach wherein the electromagnetic radiation includes one or more wavelengths between 200 nm to 1100 nm. However, Brinkmann teaches in the same field of endeavor (Fig. 2; [0002]) wherein the electromagnetic radiation includes one or more wavelengths between 200 nm to 1100 nm ([0014]; [0025]; [0106]-[0107]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chia to include these wavelengths as taught by Brinkmann because these are suitable wavelengths to use for analysis of tissue/stone (Fig. 2; [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792